Citation Nr: 1713232	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  14-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for perforation right tympanic membrane, currently rated as noncompensable.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for cataract, left eye.

4.   Entitlement to service connection for cataract and detached retina, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to July 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, denied a compensable rating for right tympanic membrane and service connection for prostate cancer, cataract of the left eye, and cataract and detached retina of the right eye.  The Veteran filed a notice of disagreement (NOD) in February 2013, and the RO issued a statement of the case (SOC) in February 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2014. 

In February 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona; a transcript of that hearing is of record.  

In February 2017, the undersigned granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

The Board's decision addressing the claims for a compensable rating for right tympanic membrane is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the February 2017 hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claim for a compensable rating for perforation right tympanic membrane.
 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a compensable rating for perforation right tympanic membrane are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, during the February 2017 hearing, the Veteran stated that he wanted to withdraw from appeal the claim for a compensable rating for perforation right tympanic membrane.  Thus, no allegations of errors of fact or law remain for appellate consideration regarding this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for a compensable rating for perforation right tympanic membrane is dismissed.


REMAND

The Veteran has not been afforded VA examinations in connection with any of his claims on appeal.  Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service. 38 C.F.R. § 3.159 (2016).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

Regarding prostate cancer, the Veteran is neither presumed to have had, nor has he directly shown, exposure to an herbicide agent.  He has not shown any in-service prostate disorder or symptoms.  However, he reports that he worked with trichloroethylene in service.  See December 2010 statements from Veteran and G.B., Fire Control Systems Chief; April 2014 substantive appeal.  The Veteran submitted an internet article from the Agency for Toxic Substances & Disease Registry regarding health problems, including prostate cancer, associated with occupational exposure to trichloroethylene.  Private medical records confirm that the Veteran was diagnosed with prostate cancer and underwent a March 2009 prostatectomy.  He was then monitored for recurrence.  Given the competent and credible reports of exposure, current disability and medical article suggestive of a possible nexus, a VA examination is needed for the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79.

Regarding the left and right eye disorders, the Veteran asserts that these disorders are related to excessive sun and radar exposures.  He detailed in several statements that he worked near radar equipment and regularly worked on deck without sun protection.  See December 2010 statement; April 2014 substantive appeal; February 2017 hearing transcript.  In April 2014, he submitted internet articles from the University of Maryland Medical Center (UMM) and New York University Medical Center (NYU) that identified regular exposure to radiation and excessive exposure to sunlight as risk factors for cataract development.  At the February 2017 hearing, the Veteran reported that he developed cataracts in the late 1980s, and the treating clinician informed him that it was unusual to develop cataracts at his age.  However, the clinician declined to provide a written statement on the matter.  The available medical records show that the Veteran was treated for a right detached retina in 1995 and had a history of cataract extraction in June 1990.  See September 1995 private medical records.  VA optometry records from August 2011 reference a history for cataract extractions for each eye without complication.  Based upon these facts, a VA examination is also needed for the claims for left and right eye disorders.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79.

Therefore, the AOJ should arrange for the Veteran to undergo a VA prostate examination for his prostate cancer claim, and VA ophthalmology examination for his left and right eye disorder claims.    

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of claim(s).  See 38 C.F.R. § 3.655) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Southern Arizona Health Care System (HCS) based in Tucson, Arizona, and that records from this system dated through October 2011 are associated with the electronic file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Southern Arizona HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since October 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  It should advise him that the private medical records pertaining to his prostate claim are limited to the Mayo Clinic records ending in December 4, 2009.  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include all that added to the electronic claims file since the last adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the Southern Arizona HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, since October 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  It should advise him that the private medical records pertaining to his prostate claim are limited to the Mayo Clinic records ending in December 4, 2009.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA prostate examination to obtain information as to current prostate cancer residuals and its etiology.

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all prostate cancer residuals that are currently present, or have been validly present at any point pertinent to the October 2010 claim (even if now asymptomatic or resolved).  

Then, with respect to such diagnosed residual prostate cancer disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that prostate cancer: (a) had its onset during active service; (b) had its onset during the first post-discharge year following active service; (c) is otherwise the result of a disease or injury incurred in service, to specifically include occupational exposure to trichloroethylene.  

In addressing the above, the examiner must consider the Agency for Toxic Substances & Disease Registry submitted in April 2014 that references an article suggesting prostate cancer is related to occupational exposure to trichloroethylene.  The examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's competent and credible reports that he had occupational exposure to trichloroethylene in service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA ocular examination to obtain information as to current disability in each eye.

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all ocular disorders or residuals from cataracts in each eye and right retinal detachment that are currently present, or have been validly present at any point pertinent to the October 2010 claim (even if now asymptomatic or resolved).  

Then, with respect to such diagnosed ocular disorder or residual, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder: (a) had its onset during active service; or (b) is otherwise the result of a disease or injury incurred in service, to specifically include occupational exposure to excessive sunlight and radar equipment.  

In addressing the above, the examiner must consider the university sponsored medical articles submitted in April 2014 that indicates excessive sunlight exposure is a risk factor for the development of cataracts.   The examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's competent and credible reports that he had significant sunlight exposure and radar equipment exposure in service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


